Citation Nr: 0818555	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-37 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which granted service-connection for PTSD, rated as 10 
percent disabling, effective September 10, 2002.  In May 
2006, the 10 percent rating was increased to 30 percent, 
effective September 10, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his disability rating for PTSD does 
not accurately reflect the severity of his symptoms.  The 
veteran asserts that his symptoms have worsened since his 
last examination in March 2005 and reports experiencing 
frequent anxiety attacks.  The veteran also claims that he 
did not feel comfortable opening up to the examiner about his 
problems and symptoms and that his examination was not 
thorough.  

The VA examination of March 2005 shows that the veteran 
received a Global Assessment of Functioning (GAF) score of 
60.  Medical records dated in 2005 show that the veteran 
received a GAF score of 45.  Medical records from December 
2005 show that the veteran had ideas of suicide on occasion 
and was depressed, irritable and anxious.  

The veteran has not received a VA examination since March 
2005 and the latest medical records on file are dated in 
April 2006.  Since the veteran contends that his PTSD has 
worsened, there is evidence in the file to show that the 
veteran has a decreased GAF score and has symptoms not 
heretofore addressed, an updated VA examination is needed to 
ascertain the severity of the disability.  See VAOPGCPREC 11-
95 (While the Board is not required to direct a new 
examination simply because of the passage of time, VA's 
General Counsel has indicated that a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination.).  

In addition, the veteran's recent medical records addressing 
his PTSD should be obtained and included in the case file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file all pertinent medical 
records pertaining to the veteran's PTSD, 
not already associated with the claims 
file.  This includes obtaining treatment 
records from the VA Medical Center in 
Boise, Idaho, since April 2006.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected PTSD.  The claims file and a 
copy of this Remand must be made available 
to and reviewed by the examiner.  The 
examiner must provide accurate and fully 
descriptive assessments of all psychiatric 
symptoms.  The examiner must comment upon 
the presence or absence, and the frequency 
or severity of the veteran's symptoms due 
to PTSD.  The examiner must also enter a 
complete multiaxial evaluation, and assign 
a GAF score, together with an explanation 
of what the score represents in terms of 
his psychological, social, and 
occupational functioning.  A complete 
rationale for all opinions must be 
provided. 

3.  Then the RO/AMC should readjudicate 
the issue on appeal.  The veteran is 
appealing the original assignments of 
disability evaluations following awards of 
service-connection.  In such a case, 
consideration should be given to the 
possibility of staged ratings; that is, 
separate ratings for separate periods of 
time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If the desired benefit is not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



